Title: To James Madison from James Monroe, 29 October 1795
From: Monroe, James
To: Madison, James


Dear SirParis Octr 29. 1795.
To day the members of the Directoire are to be chosen. Yesterday the two houses were organised and the prospect is that the present will be a propitious Era in the history of the revolution. The spirit of dissention seems already to be checked by the seperation of the members into different chambers. If suitable men are put into the Directoire the happiest effects must result from the change, for henceforward the military & the police will be in their hands. The convention will have little to do with either, indeed nothg at all except by legislation. But it is incertain who will be chosen into that branch; the council of 500 send up, 50. names to the council of antients & who chose 5. out of them. The probability is a good choice will be made, & wh. is much encreased by the late mov’ment, for prior to that mov’ment the reaction from terrorism had greatly favored royalty. The system of terror had been carried to such an excess that it could be borne no longer. It was therefore ended first by the overthrow of Robertsper⟨e⟩ & made more complete afterwards by several legislative provisions, which introduc’d a more humane system. Those who had suffered under it became in consequence an object of compassion, & those who had contributed to their sufferings or who were even of the same political principles became in the degree an object of publick resentment. So strong indeed was the vibration in this direction, that patriotism itself in some quarters had recd. a sensible wound. As soon as terrorism, which was in effect the system of Rob: and wh. was supported by law became a crime, and in which light it was considerd after his fall, all those upon whom the imputation could be fixed, were in a greater or less degree deemed criminal. In this course the question universally propounded was who were terrorists, who were Jacobins, who were insurgents, anarchists &ca for all these terms were synonimous. Here the friends of the revolution were put upon the defensive, & the sword, not of justice, but of revenge, put in the hands of the royalists. You will readily conceive, that the imputation of terrorism was carried to the utmost extent whilst this state of things lasted: that the list of anarchists &ca was a very comprehensive one when it was made out by the royalists: to this vibration however the 13. of Vendre. gave a finishing blow, & since which things seem to be settling fast where they shod. do. By this event the spirit of royalty has recd. a suitable check, & that of republicanism a proportional elevation. Under these circumstances therefore the probability is that a judicious choice will be made of members for the directoire.
The eyes of the European world are turned upon yr. branch. If you do not act with decision your reputation is gone and with it that of our country. Such is the state of things that delicacy for the character of others is ruin to your own. Perhaps if wisely improved you may not only get rid of the treaty in question but essentially improve the government especially by introducing the principle of equal representation in the Senate. But this should begin with a state and be proposed to the others. The H. of R. too should ratify treaties. Tis probable aid may be had from my correspondence. Then call for and even publish it if necessary.
France you will observe has continued the same friendly system of policy towards us that she adopted soon after my arrival, & notwithstanding Engld. has seized our vessels destined for her ports & to wh. she thinks too much countenance is given by Mr. Jays treaty, & notwithstanding the irritation she has felt by the manner of the negotiation & the incertain issue of that treaty. Does not this prove that if any man of sound principles had been here from the first, we shod. never have had the slightest cause of complaint agnst. her? Engld. be assured will accomodate. Indeed it is certain Bond is instructed to say so. If then any change is gained for the better does it not proceed from the temper of the people being shewn to require it? Does not this criminate deeply the negotiator & shew that had the negotiation been properly conducted and the adminn. rested on the people how much better terms might have been gained in the first instance since against it they are improved. In one of my letters I stated that if the aid of this govt. was expected in support of our negotiation, the negotiation must be upon principles to secure its confidence, & therefore be in harmony with that of this repubk., & carried on where its negotiation was: especially since the late one wh. had produc’d such ill effects here. This is a proposition wh. satisfies the mind of every one at first view; but if my letters are before you, it may be termed a proposition to put our councils under the influence of France, as those rascals call every thing wh. looks like an independant a liberal & confidential harmony. I mention this that you may attend to it. If my letters are called for I hope they will not be partially called for or recd. The business of Algiers is at an end. When Colo. H. arrived here this repubk. was at war with Spn. & Portugal—any aid therefore to be expected from it cod. not be given otherwise than directly from Marseilles. True policy also dictated an arrangment wh. wod. embark France as deeply in the business as possible, whereby to make her the more responsible for the terms of the treaty. Colo. H: was sensible of this and immediately concurr’d in the plan of sending an agent hence who shod. be known & respected by the French councils & if possible a citizen & in consequence coverd by a Fh. passport. Thus the matter stood, Joel Barlow being nominated, & ready to depart under the patronage of France, with presents bought by her advice & every thing well arranged. Colo. H. had however left a Mr. D. at Alicante to correspond with the French consul at Algiers & even proceed there with power to treat in case invited by him. But he was instructed not to move without such invitation nor to act but in concert with the consul, a consideration wh. created a presumption he wod. not move at all, untill after Col: H. shod. return and the greater because he, Col. H. had come here, as he D: knew, to solicit the aid of France. Had there been a doubt on this point, I do not think we shod. have brot. the subject before the govt. at all, for under the existing circumstances of Mr. Jay’s treaty & wh. in a great measure precluded the propriety of asking aid of France, I was satisfied if I told them that that aid was to be furnished thro the rout of Alicante and Gibralter, & thro’ a man unknown to them, that nothing wod. have been done, or if any thing so feebly as to have produc’d no effect. Discouraging too as the state of things was I knew if the arrangment was such as to promise to them full credit for the service, they wod. embark in it with zeal. Being assured also that D. wod. do nothing, or, if he did, in harmony with France & of course in case he previously acted, that due acknowledgmt & respect wod. be due to France, I proceeded to ask her aid & to accomodate the arrangmt. as above, asking for a passport and protection for D. also as a man associated with Mr. Barlow, to guard agnst accidents, and because he was eventually to go to Tunis & Tripoli as Consul: Bringing him into view merely as a foundation to explain, his previous mov’ment if such was the case, before Barlow arrived, & wh. was a sufficient foundation for such expln. in case he acted in harmony with the Fh. consul. Thus as I have already said matters stood when we heard that D. had concluded a treaty, and as we have reason to suspect without any comn. with the consul. The affr. was easily explained, by throwing the precipitancy &ca upon D. tho’ it certainly chagrined this govt., who wished to serve us, and wh. chagrine was the greater from the consideration that the propriety of serving us whilst Mr. Jay’s treaty was in suspense had been discussed & decided in the affirmative. You will excuse me to Mr. Beckley, Majr. Butler, and other friends as I really am not able to write at present being much occupied.
